Citation Nr: 1107191	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-29 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for skin cancer (originally 
claimed as basal cell carcinoma), to include as due to herbicide 
exposure.


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran had active military service from June 1967 to April 
1969.  He served in the Republic of Vietnam (RVN). 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  By that rating action, the RO, in part, denied 
service connection for skin cancer (originally claimed as basal 
cell carcinoma).  The Veteran appealed the RO's August 2006 
rating action to the Board. 


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of 
Vietnam during the Vietnam era; thus, he is presumed exposed to 
herbicides, including Agent Orange.

2.  There is no competent evidence of record suggesting that the 
Veteran's basal cell carcinoma had its onset during active 
military service or within the initial post-service year, or that 
it is etiologically related to service, to include his presumed 
herbicide exposure and claimed excessive sunlight exposure. 

3.  The Veteran's contention that his basal cell carcinoma is 
etiologically related to his in-service herbicide and excessive 
sunlight exposure is not competent evidence. 


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma of 
the right preauricular area, to include herbicide exposure, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit)(as noted by 
citations to "Fed. Cir.") and the United States Court of 
Appeals for Veterans Claims (Court) (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
Federal Circuit held that a comprehensive VCAA letter, as opposed 
to a patchwork of other post-decisional documents (e.g., 
statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.  

In an April 2006 pre-adjudication letter, the RO provided notice 
to the Veteran regarding what information and evidence is needed 
to substantiate the claim.  
The RO also specified what information and evidence must be 
submitted by him, what information and evidence will be obtained 
by VA, and the need for him to advise VA of or submit any further 
evidence that pertains to the claim.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO&IC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA, however, may proceed with adjudication of a claim if errors 
in the timing or content of the VCAA notice are not prejudicial 
to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 
18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here the above-cited April 2006 letter was provided prior to the 
appealed August 2006 rating action.  Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim (those five elements include: Veteran 
status, existence of a disability, connection between the 
Veteran's service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, via 
the above-cited letter, the RO informed the Veteran of the 
Dingess elements with respect to the claim.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the claim.  The 
Veteran's service treatment records and post-service VA and 
private medical records have been associated with the claims 
file. 

VA has not obtained a medical nexus opinion concerning the claim 
and such examination is not required.  The Veteran has alleged 
that his basal cell carcinoma is the result of in-service 
herbicide and/or excessive sunlight exposure during his service 
in the RVN.  However, there is no evidence of record to support 
this contention.  There is no medical evidence establishing a 
medical nexus between his basal cell carcinoma to his period of 
active military service in the RVN, to include in-service 
herbicide and/or excessive sunlight exposure.  Thus, the evidence 
is insufficient to trigger VA's duty to obtain an examination or 
opinion with respect to the claim.  Waters v. Shinseki 601 F.3d 
1274 (Fed. Cir.) (Veteran's assertion that a claimed condition 
was caused by a service connected disability was insufficient to 
show that the disability may be related to service and trigger 
VA's duty to provide an examination).  

As there is no indication of any outstanding and pertinent 
evidence, the Board may proceed with the consideration of the 
appeal. 






II.  The Merits of the Appeal

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  Also, 
certain chronic diseases, such as malignant tumors, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

A veteran who served in the Republic of Vietnam between January 
9, 1962, and May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange) during such 
service, absent affirmative evidence to the contrary. Service in 
the Republic of Vietnam includes service in other locations if 
the conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service connection based on herbicide exposure will be presumed 
for certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the case 
of certain diseases. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The following diseases are associated 
with herbicide exposure for purposes of the presumption: 
chloracne or other acneform disease consistent with chloracne, 
Type II diabetes, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft- tissue sarcomas. However, 
sarcomas of the skin are not among those for which the 
presumption is available. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  Chloracne or other acneform disease consistent with 
chloracne must manifest to a degree of ten percent or more within 
one year after the last date of exposure to an herbicide agent. 
38 C.F.R. § 3.307 (a) (6).

Claims based on herbicide exposure are unique in that entitlement 
is based on an analysis of scientific evidence, ordered by 
statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 
(in part) directed the Secretary of Veteran Affairs to enter into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the Vietnam 
Era and each disease suspected to be associated with such 
exposure.

Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection is 
not warranted, he must publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  The Secretary's determination must be based on 
consideration of NAS reports and all other sound medical and 
scientific information and analysis available to the Secretary.  
See 38 U.S.C.A. § 1116(b)-(c). In response to five NAS reports 
(and a special interim report), the Secretary published notices 
of these determinations in January 1994, August 1996, November 
1999, January 2001, June 2002, May 2003, March 2005 and, most 
recently in July 2009.

In July 2009, NAS published another report, entitled "Veterans 
and Agent Orange: Update 2008" (Update 2008).  Consistent with 
prior reports of NAS, Update 2008 again found that there was 
"sufficient evidence of an association" between herbicide 
exposure and five categories of diseases in veterans and 
"limited/suggestive evidence'' of an association between 
herbicide exposure and six other categories of diseases in 
veterans. The presumptions of service connection for each of 
these diseases were discussed above.

Update 2008 also categorized certain health outcomes as having 
inadequate or insufficient evidence to determine whether they may 
be associated with herbicide exposure. In December 2010, the 
Secretary of Veterans Affairs published determinations regarding 
these diseases, based on all available evidence in Update 2008 
and prior NAS reports.  The Secretary determined that a positive 
association between exposure to herbicides and skin cancers, to 
include basal and squamous cell cancers, does not exist.  The 
Secretary also reiterated that there is no positive association 
between exposure to herbicides and any other condition for which 
he has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).  .

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct service-
connection basis.  When a disease is first diagnosed after 
service but not within the applicable presumptive period, service 
connection may nonetheless be established by evidence 
demonstrating that the disease was in fact incurred in service. 
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to the Veteran's herbicides theory of causation, the 
Board finds that the Veteran is not entitled to presumptive 
service connection because basal cell carcinoma is not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Therefore, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted. 38 C.F.R. §§ 3.307, 3.309.  
There is no question that basal cell carcinoma is not a disease 
subject to exposure to Agent Orange under the regulatory 
criteria, and service connection on a presumptive basis will be 
denied.  

In addition, because there is no evidence of basal cell carcinoma 
during service or within the initial post-service year and no 
medical evidence of record establishing a positive etiological 
relationship between the Veteran's diagnosed basal cell carcinoma 
to his period of military service, to include herbicide and 
excessive sunlight exposure, service connection on a direct basis 
will be denied.  

The Veteran's DD 214 reflects that he served on active military 
service with the United States Marine Corps from June 1967 to 
April 1969.  The Veteran had one (1) year, three (3) months and 
26 days of foreign service.  He was awarded the National Defense 
Service Medal, Vietnam Service Medal with 1 Bronze Star and 
Vietnam Campaign Medal with device.  VA Form 07-3101 shows that 
the Veteran received treatment for an unrelated disorder in 
Danang, RVN in December 1968.  

A June 1967 service enlistment physician examination report 
contains a history of mild acne.  The examiner noted that the 
Veteran was Caucasian with black hair and brown eyes.  In a 
concurrent medical history questionnaire, the Veteran denied any 
family history of skin cancer.  The remainder of the service 
treatment records are silent for any symptoms, diagnoses, or 
treatment for any acute or chronic skin disorders, such as skin 
cancers, skin burns or inflammation from acute exposure to 
herbicides or sunlight.  An April 1969 service discharge 
examination report reflects that the Veteran's skin was evaluated 
as "normal." 

Post-service private and VA medical records, dating from 1993 to 
2006, reflect that the Veteran was initially diagnosed with basal 
cell carcinoma of the right preauricular area in August 1993.  In 
December 1997, the Veteran was noted to have had moderate solar 
damage.  A May 1999 report reflects that the Veteran was a high 
school teacher with a history of basal cell carcinoma of the 
right ear.  A May 2001 report reflects that the Veteran was found 
to have basal cell carcinoma of the forehead.  In October 2005, 
the Veteran was seen for a follow-up of his lesions.  The 
examiner noted that the Veteran had a long history of basal and 
squamous cell carcinoma, and that he had an aunt who had died 
from melanoma.  (See treatment reports, dated from September 1993 
to July 2004, submitted by Dartmouth/Mary Hitchcock Hospital).  

A March 2006 VA treatment report contains the Veteran's 
contention that his "skin issues" were a result of his RVN 
military service.  None of these medical reports, however, 
contain an opinion expressing a positive etiological relationship 
between the Veteran's basal cell carcinoma and military service, 
to include his presumed in service Agent Orange exposure and 
claimed excessive sunlight exposure. 

Thus, because there is no evidence of basal cell carcinoma during 
service or within the initial post-service year or any competent 
and credible medical evidence of record establishing a positive 
relationship between the Veteran's diagnosed basal cell carcinoma 
to military service, to include his presumed herbicide exposure 
and claimed excessive sunlight exposure, service connection on a 
direct basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As to the Veteran's contention that his basal cell carcinoma is 
etiologically related to his period of military service in the 
RVN, he is not medically qualified to render such opinions.  The 
Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  

Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection 
for the cause of death of her husband, the Veteran, the Court 
holding that medical opinion not required to prove nexus between 
service-connected mental disorder and drowning which caused 
Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

None of the Jandreau criteria are present in this case.  While 
the Veteran is competent to provide statements concerning factual 
matters of which he has firsthand knowledge, he is not competent 
to relate his basal cell carcinoma to his period of military 
service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (observing laypersons not competent to state in-
service symptoms were indicative of rheumatic fever).  

The Veteran did not report, nor do the service records show, any 
treatment for sunburn.  However, there is no medical evidence to 
support the contention that it was sunlight exposure during his 
one (1) year tour in the RVN, and not any sunlight exposure 
during summer months prior and subsequent to his period of 
military service that caused his basal cell carcinoma. At all 
events, such an exercise would be speculative.  Service 
connection may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 
228 (1992); Obert v. Brown, 5 Vet. App. 30 (1993).

The weight of the credible and probative evidence demonstrates 
that the Veteran's basal cell carcinoma first manifested many 
years after service, and there is no competent evidence to 
indicate that it is related to any aspect of his active military 
service.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for application, 
and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      CONTINUED ON NEXT PAGE






ORDER

Service connection for basal cell carcinoma, to include as due to 
herbicide exposure is denied. 



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


